Case held and matter remitted to the Official Referee to make findings of fact. (See Mason v. Lory Press Co., 277 App. Div. 660; Hartman v. Hartman, 279 App. Div. 606; Spicer v. State of New York, 285 App. Div. 862.) All concur. (Appeal by defendant from part of judgment of Ontario Supreme Court, awarding separation to the plaintiff husband and dismissing the wife’s counterclaim, and awarding custody of the infant daughter to the wife, and directing the payment for the support of the child.) Present — MeCum, P. J., Kimball, Wheeler, Williams and Bastow, JJ.